DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendment filed on 19 August 2020 has been entered; claims 1-13, 15-33 and 35-43 remain pending, of which claims 1-7 and 15-23 were previously withdrawn.  

Response to Arguments
Applicant’s arguments, see Pages 12-15 of the Remarks, filed 19 August 2020, with respect to the 112(a) and 112(b) rejections of the claims have been fully considered and are persuasive.  The 112(a) and 112(b) rejections have been withdrawn in light of Applicant’s amendments to the claims; however, new 112 rejections have been set forth below, as necessitated by amendment.
Applicant’s arguments, see Pages 15-18 of the Remarks, filed 19 August 2020, with respect to the 103 rejections of the claims over Noyes and additional references have been fully considered and are persuasive, especially with respect to the aerosol reactor embodiment of Noyes, which the Examiner agrees is not consistent with the claims as now recited.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over the combination of Noyes, Noyes (‘092) (newly cited), Dillon, and in the alternative for claims 8 and 26, also Fujioka, as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 24-33, and 35-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a majority of the carbon and/or catalyst adhering the substrate irrespective of gravitational direction with a binder, does not reasonably provide enablement for a majority of carbon/catalyst adhering to the substrate without a binder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
With respect to claim 8, the following limitations are not enabled for the full scope of the claim: “a reaction chamber (105) having a fixed catalyst-coated surface secured inside the reactor (10) comprising a reusable catalyst-coated substrate further comprising at least a majority of a reaction chamber wall…where a majority of carbon is adherent irrespective of gravitational direction”.  Pages 17-19 of the Specification describe experimental embodiment(s) where the reactor was tested in a vertical direction to eliminate gravity’s participation in keeping the carbon on the catalyst surface.  From the experiments, it appears clear that the presence of specific binder is critical to allowing for adhesion of a majority of carbon to the catalyst surface when the reactor is in the vertical position.  Therefore, the Examiner respectfully asks Applicant to consider amending claim 8 to include the presence of the binder on the catalyst surface. 
Claim 26 is rejected for similar reasons as discussed above for claim 8; however, claim 26 also recites that the catalyst is adhered to the substrate irrespective of gravitational direction, 
Claim 32 does recite the binder; however, the reaction chamber merely “comprises” the organic binder, which does not have to be particularly affiliated with the catalyst-coated surface, which appears to be required to achieve a majority of carbon adhering to the catalyst-coated substrate. 
In support of these rejections, the Examiner points to Applicant’s Remarks at the end of the middle paragraph of Page 16, and to Paragraph [0050] of Noyes (U.S. Patent Publication 2015/0059527), which discloses that layers of carbon nanotubes have no adherence to themselves or to a catalyst substrate.  The Examiner understands that other allotropes of carbon may be forming and a different catalyst may be used in the reactor of the instant invention; however, the art recognizes that in at least some embodiments, carbon formed in a similar reactor will not adhere to the catalyst surface, lending further support that a binder is necessary for a majority of carbon to adhere to the catalyst substrate surface. 
Regarding claims 9-13, 24, 25, 27-31, 33, and 35-43, they are rejected for being dependent on a rejected base claim.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to claim 42, the limitations appear to lack support in Applicant’s Specification.  Additionally, although claim 22 provides support for forming a mass of carbon equal to or greater than 100 times the mass of the catalyst precursor, claim 15 does not have the same scope as claim 8, claim 8 does not recite a catalyst precursor, and it is unclear .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 24-33, and 35-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the limitations which render the claim indefinite are as follows: “a reaction chamber (105) having a fixed catalyst-coated surface secured inside the reactor (10) comprising a reusable catalyst-coated substrate further comprising at least a majority of a reaction chamber wall…where a majority of carbon is adherent irrespective of gravitational direction”.  Pages 17-19 of the Specification describe experimental embodiment(s) where the reactor was tested in a vertical direction to eliminate gravity’s participation in keeping the carbon on the catalyst surface.  From the experiments, it appears clear that the presence of the binder is critical to allowing for adhesion of a majority of carbon to the catalyst surface when the reactor is in the vertical position, which amounts to what appears to be an omission of an essential element.  Therefore, the Examiner respectfully asks Applicant to consider amending claim 8 to include the presence of the binder on the catalyst surface. 
Claim 26 is rejected for similar reasons as discussed above for claim 8; however, claim 26 also recites that the catalyst is adhered to the substrate irrespective of gravitational direction, 
Claim 32 does recite the binder; however, the reaction chamber merely “comprises” the organic binder, which does not have to be particularly affiliated with the catalyst-coated surface, which appears to be required to achieve a majority of carbon adhering to the catalyst-coated substrate.  For the purposes of examination, the Examiner will consider the limitations as claimed and alternatively also as requiring a binder, as discussed in the 103 rejections of claims 8, 26, and 32 below.
With respect to claim 43, it is unclear to the Examiner how a “catalyst-coated carbon cloth” is a “fixed-bed reactor”.  According to Paragraph [0035] of the Specification, the catalyst-coated carbon cloths are not necessarily fixed in place within the reactor or in the form of a “fixed-bed”.
Regarding claims 9-13, 24, 25, 27-31, 33, and 35-42, they are rejected for being dependent on a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With respect to the limitation “means for periodically loosening carbon from the substrate”, the Examiner identified the rotating agitator depicted Fig. 17 as the “means for” periodically loosening carbon from the substrate.  Regarding claims 8, 26, and 32, any way in which carbon is loosened from the substrate will be interpreted to be within the scope of functional equivalents of the rotating agitator, while claims 13, 31, and 38 will be limited to the rotating agitator and functional equivalents which include a tool or physical object which acts to loosen the carbon from the substrate without exposing the substrate to ambient atmosphere.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13, 26, 27, 30, 31, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (WO # 2013/158161) in view of Noyes et al. (U.S. Patent Publication # 2015/0064092) and Dillon et al. (U.S. Patent Publication # 2006/0099136), and in the alterative, also in view of Fujioka et al. (U.S. Patent Publication # 2006/0057054), hereinafter referred to as “Noyes”, “Noyes (‘092)”, “Dillon”, and “Fujioka” in the rejections below.
With respect to claims 8, 13, 26, 31, and 39, Noyes teaches a reactor comprising catalytic converter 112 which receives process gas stream 106 (i.e., fluid inlet port) into a heated reaction chamber comprising catalyst-coated substrates which enhance the rate of reaction between carbon dioxide and a reducing gas (i.e., non-oxidizing atmosphere) to produce solid carbon product 114 which is removed from an exit port (see Fig. 2; Page 9, lines 5-18; Page 12, lines 3-23; Page 13, lines 12-15), wherein carbon is extracted from carbon dioxide (i.e., carbon-containing fluid) onto the catalyst-coated substrate (Page 12, lines 3-15), wherein the reaction chamber can be configured as a reactor with catalyst in a packed-bed form or as a fixed solid surface or mounted on a fixed solid surface (Page 12, lines 19-23; Page 13, lines 6-10, 15-18; “secured inside the reactor”; “wherein the catalyst is adhered to substrate irrespective of gravitational direction” (claim 26); see also Page 21, lines 13-15, 25-26).
Noyes teaches physically removing the carbon from the catalyst substrate in the Example embodiments (i.e., implied use of a tool or object to achieve loosening of carbon) and periodically removing carbon from fixed-catalyst surfaces (Page 13, lines 9-10), but does not specifically teach that this occurs without exposing the substrate to ambient atmosphere. 
Noyes (‘092) teaches that removal of solid carbon product from the surface of a catalyst material can be aided by the downward flow of reaction gases, by vibration of the reactor, or by 
It would have been obvious to one of ordinary skill in the art to modify the reactor of Noyes with the carbon removal means within the reactor disclosed by Noyes (‘092) and scraper and collection means of Dillon in order to gain the advantage of continuous harvesting of carbon nanotubes, and further to renew the catalyst surface; Noyes also teaches that the reactor can be operated on a continuous basis (Page 13, lines 10-12), which suggests removal or renewal of catalyst substrate surfaces.  
Regarding the limitations pertaining to a majority of carbon adhering to the catalyst substrate, the Examiner submits that if the carbon on catalyst substrate 310 is only removed by the means disclosed in Noyes (‘092), that a majority of the carbon is adhering to the catalyst substrate, which appears to have top and bottom surfaces (see Fig. 3).  Similarly, a scraping tool is required by Dillon to loosen the carbon that is forming on the rotating drum, which has at least some surfaces which are oriented vertically at a given time (which gravity would act on).  
Assuming that the Examiner’s above position on a majority of carbon adhering to the catalyst surface is incorrect, the rejection is continued in view of Fujioka below, for the inclusion of a binder which appears to be important to carbon adherence from Pages 17-19 of the Specification.
Noyes teaches a catalyst comprising iron alloy (transition metal precursor) which may comprise a support (Page 6, lines 14-24), but does not specifically teach inclusion of a binder. 

It would have been obvious to one of ordinary skill in the art to add the phenolic resin binder of Fujioka to the catalyst of Noyes because Fujioka teaches that the binder binds the metal catalyst to its carrier (Paragraph [0191, 0192]) in the same reaction process as disclosed by Noyes (See Fujioka: Paragraph [0197]), wherein the organic binder is decomposed and used as the carrier (Paragraphs [0031, 0220]).  It is submitted that the presence of the binder, which meets the limitations of claims 24, 25, 28, and 29, allows for catalyst to remain coated on the surface, and would allow for the majority of carbon to remain adhered to the catalyst substrate surface. 
With respect to claim 9, Noyes in view of Noyes (‘092) and Dillon teaches that the reactor can be designed to operate continuously (Page 13, lines 10-12), that controllers can be configured to maintain flow rates and material handling (Page 18, lines 19-23), and also that the disclosed systems can include valves which allow transfer of materials out of the reactor (Page 17, lines 27-28); it is submitted that one of ordinary in the art would have found automated carbon removal via the recited valve system to be obvious in view of the above teachings. 
With respect to claim 10, Noyes in view of Noyes (‘092) and Dillon teaches that catalytic converter reactor 112 is connected vent line 117 (Fig. 2; Page 14, lines 13-14; Page 21, lines 27-30); it is submitted that this meets the limitations of a port which is capable of acting as a vacuum port. 
With respect to claims 11 and 27, Noyes in view of Noyes (‘092) and Dillon discloses nozzles which are capable of being used as claimed (see Noyes (‘092): Paragraph [0120]).
With respect to claims 12 and 30, Noyes in view of Noyes (‘092) and Dillon teaches that in one embodiment described in the rejection of claims 8 and 26, the catalyst can be mounted 
With respect to claim 41, carbon adherence for at least 18hrs is not disclosed; however, the Examiner submits that carbon is adhering within the reactor unless scraped or otherwise jostled as described above. There is no evidence indicating such adherence times are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, time of adherence would also be a function of operational parameters of the reactor, which are not limiting on its structural components.
With respect to claim 42, the Examiner submits that the catalytic converter reactor of Noyes is capable of extracting the recited amount of carbon, which would be a function of specific operating parameters which do not limit the components of the reactor. 
With respect to claim 43, Noyes in view of Noyes (‘092) and Dillon discloses that the catalyst as a fixed solid surface or mounted on a fixed solid surface (substrate) (Page 12, lines 19-23; Page 13, lines 6-10, 15-18, which is considered to be consistent with or structurally analogous to a flat catalyst coated sheet; see also Noyes (‘092): item 310 in Fig. 3 and Paragraph [0120]).

Claims 24, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (WO # 2013/158161) in view of Noyes et al. (U.S. Patent Publication # 2015/0064092) and Dillon et al. (U.S. Patent Publication # 2006/0099136) as applied to claims 8 and 26 above, Fujioka et al. (U.S. Patent Publication # 2006/0057054), hereinafter referred to as “Noyes”, “Noyes (‘092)”, “Dillon”, and “Fujioka” in the rejections below. 
With respect to claims 24, 25, 28, and 29, Noyes teaches a catalyst comprising iron alloy (transition metal precursor) which may comprise a support (Page 6, lines 14-24), but does not specifically teach inclusion of a binder. 
Fujioka teaches a Fe-Ni catalyst comprising an alloy transition metal precursor attached to a carbon black carrier with a binder comprising a phenolic resin (organic binder, considered to be consistent with the recited coating including a transition metal precursor which is the alloy catalyst) (Paragraphs [0151, 0288]). 
It would have been obvious to one of ordinary skill in the art to add the phenolic resin binder of Fujioka to the catalyst of Noyes because Fujioka teaches that the binder binds the metal catalyst to its carrier (Paragraph [0191, 0192]) in the same reaction process as disclosed by Noyes (See Fujioka: Paragraph [0197]), wherein the organic binder is decomposed and used as the carrier (Paragraphs [0031, 0220]). 

Claims 32, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (WO # 2013/158161) in view of Noyes et al. (U.S. Patent Publication # 2015/0064092) and Dillon et al. (U.S. Patent Publication # 2006/0099136) and Fujioka et al. (U.S. Patent Publication # 2006/0057054), hereinafter referred to as “Noyes”, “Noyes (‘092)”,  “Dillon”, and “Fujioka” in the rejections below. 
Noyes teaches a reactor comprising catalytic converter 112 which receives process gas stream 106 (i.e., fluid inlet port) into a heated reaction chamber comprising catalyst-coated substrates which enhance the rate of reaction between carbon dioxide and a reducing gas (i.e., non-oxidizing atmosphere) to produce solid carbon product 114 which is removed from an exit port (see Fig. 2; Page 9, lines 5-18; Page 12, lines 3-23; Page 13, lines 12-15), wherein carbon is extracted from carbon dioxide (i.e., carbon-containing fluid) onto the catalyst-coated substrate 
Noyes teaches physically removing the carbon from the catalyst substrate in the Example embodiments (i.e., implied use of a tool or object to achieve loosening of carbon) and periodically removing carbon from fixed-catalyst surfaces (Page 13, lines 9-10), but does not specifically teach that this occurs without exposing the substrate to ambient atmosphere. 
Noyes (‘092) teaches that removal of solid carbon product from the surface of a catalyst material can be aided by the downward flow of reaction gases, by vibration of the reactor, or by scraping carbon off the catalyst surface (Paragraphs [0131, 0134-0136]), while Dillon teaches a scraper in contact with a carbon nanotube collection substrate which scrapes off accumulated carbon nanotubes which fall into a product collector, wherein an airlock is operatively associated with the product collector (Paragraph [0058]), wherein the carbon nanotubes are harvested on a continuous basis by a scraper (mechanical means) without exposure to the ambient atmosphere. 
It would have been obvious to one of ordinary skill in the art to modify the reactor of Noyes with the carbon removal means within the reactor disclosed by Noyes (‘092) and scraper and collection means of Dillon in order to gain the advantage of continuous harvesting of carbon nanotubes, and further to renew the catalyst surface; Noyes also teaches that the reactor can be operated on a continuous basis (Page 13, lines 10-12), which suggests removal or renewal of catalyst substrate surfaces.  
Regarding the limitations pertaining to a majority of carbon adhering to the catalyst substrate, the Examiner submits that if the carbon on catalyst substrate 310 is only removed by the means disclosed in Noyes (‘092), that a majority of the carbon is adhering to the catalyst 
Noyes teaches a catalyst comprising iron alloy (transition metal precursor) which may comprise a ceramic support (Page 6, lines 14-24), but does not specifically teach inclusion of an organic binder. 
Fujioka teaches a Fe-Ni catalyst comprising an alloy transition metal precursor attached to a carbon black carrier with a binder comprising a phenolic resin (organic binder, considered to be consistent with the recited coating including an alloy transition metal precursor) (Paragraphs [0151, 0288]). 
It would have been obvious to one of ordinary skill in the art to modify the catalyst coating and add the phenolic resin binder of Fujioka to the catalyst of Noyes because Fujioka teaches that the binder binds the metal catalyst to its carrier (Paragraph [0191, 0192]) in the same reaction process as disclosed by Noyes (See Fujioka: Paragraph [0197]), wherein the organic binder is decomposed and used as the carrier (Paragraphs [0031, 0220]). 
With respect to claim 37, Noyes in view of Noyes (‘092) and Dillon teaches that in one embodiment described in the rejection of claims 8 and 26, the catalyst can be mounted on a solid substrate (i.e., retains the catalyst within the reaction chamber) in contact with carbon-containing fluid in a heated zone of a reactor to produce solid carbon, as discussed above.  Although the substrate is not identified as a filtration media by Noyes, it is submitted that would have recognized that the substrate is acting a filtration media as removes carbon from carbon dioxide gas.  Removal of solid carbon via filtration is also taught by Noyes (‘092): Paragraph [0138]).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Noyes (WO # 2013/158161) in view of Noyes et al. (U.S. Patent Publication # 2015/0064092) and Dillon et al.  as applied to claim 8 above, and further in view of Fujioka et al. (U.S. Patent Publication # 2006/0057054), hereinafter referred to as “Noyes”, “Noyes (‘092)”, and “Fujioka” in the rejections below. 
With respect to claim 40, Noyes teaches a catalyst comprising iron alloy (transition metal precursor) which may comprise a ceramic support (Page 6, lines 14-24), but does not specifically teach inclusion of an organic binder. 
Fujioka teaches a binder comprising a phenolic resin (organic binder) (Paragraph [0288]). 
It would have been obvious to one of ordinary skill in the art to add the phenolic resin binder of Fujioka to the catalyst of Noyes because Fujioka teaches that the binder binds the metal catalyst to its carrier (Paragraph [0191, 0192]) in the same reaction process as disclosed by Noyes (See Fujioka: Paragraph [0197]), wherein the organic binder is decomposed and used as the carrier (Paragraphs [0031, 0220]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08 March 2021